                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                           CR-18-97-GF-BMM

            Plaintiff,

     vs.                                                  ORDER

WILLARD WILSON WHITE III,

            Defendant.


      Upon the unopposed motion, and for good cause shown,

      The United States’ motion to allow the witness to testify via video from

Kansas City for the trial scheduled on June 10, 2019, in Great Falls, Montana, is

GRANTED.

      DATED this 5th day of June, 2019.
